MEMORANDUM DECISION
                                                                                FILED
Pursuant to Ind. Appellate Rule 65(D),                                    08/31/2017, 9:58 am
this Memorandum Decision shall not be                                           CLERK
regarded as precedent or cited before any                                   Indiana Supreme Court
                                                                               Court of Appeals
court except for the purpose of establishing                                     and Tax Court


the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Marilyn Tucker Fullen                                    Curtis T. Hill, Jr.
Tucker and Tucker, P.C.                                  Attorney General of Indiana
Paoli, Indiana
                                                         Robert J. Henke
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Termination of the Parent-                        August 31, 2017
Child Relationship of:                                   Court of Appeals Case No.
K.M.W. & K.W. (Minor Children),                          59A04-1703-JT-590
and                                                      Appeal from the Orange Circuit
                                                         Court
M.W. (Mother) & D.W. (Father)
                                                         The Honorable John T. Evans,
Appellants-Respondents,                                  Special Judge

        v.                                               Trial Court Cause Nos.
                                                         59C01-1606-JT-133
                                                         59C01-1606-JT-134
The Indiana Department of
Child Services,
Appellee-Petitioner.




Robb, Judge.

Court of Appeals of Indiana | Memorandum Decision 59A04-1703-JT-590| August 31, 2017                Page 1 of 17
                                Case Summary and Issue
[1]   M.W. (“Mother”) and D.W. (“Father”) appeal the juvenile court’s termination

      of their parental rights to K.M.W. and K.W. (“Children”), raising four issues

      for our review, which we consolidate and restate as whether the juvenile court’s

      termination order is clearly erroneous. Concluding the termination order is not

      clearly erroneous, we affirm.



                            Facts and Procedural History
[2]   Mother and Father are the parents of K.M.W., born September 2003, and

      K.W., born July 2008. The Indiana Department of Child Services (“DCS”)

      first became involved with the family in 2006 after it was reported Mother and

      Father neglected K.M.W., then three years old. DCS determined K.M.W.,

      who is developmentally disabled, was failing to thrive under the care of Mother

      and Father, her hygiene was poor, and her living environment endangered her

      life and health. K.M.W. was adjudicated a child in need of services (“CHINS”)

      and placed in foster care. After Mother and Father complied with services and

      secured a satisfactory living arrangement, DCS ceased services and returned

      K.M.W. to Mother and Father’s care.


[3]   Shortly following K.W.’s birth in July 2008, DCS substantiated an allegation

      the Children’s living environment was endangering their life and health. A

      period of informal adjustment ensued, which Mother and Father completed. In




      Court of Appeals of Indiana | Memorandum Decision 59A04-1703-JT-590| August 31, 2017   Page 2 of 17
      2012, DCS substantiated an additional allegation that Mother and Father

      neglected the Children.


[4]   In October 2014, DCS received a report alleging Mother and Father neglected

      the Children. DCS investigated the allegations and identified horrid conditions

      in the home, including a strong smell of urine, a blue carpet turned black with

      dirt and grime, heaps of trash, and cockroaches. DCS also learned K.M.W.

      sometimes rubbed feces on her face and had a history of open sores on her

      bottom from urinating herself on a nightly basis,1 the family’s dog often

      defecated and urinated on the Children’s clothing and throughout the home, the

      Children’s clothing smelled strongly of urine, K.M.W. suffered from untreated

      scabies and lice, and K.W. suffered from untreated lice. In addition, neither

      Mother nor Father allowed DCS access to the bedrooms, each parent

      considered the Children’s clothes to be clean, and Father acted aggressively

      toward DCS employees.


[5]   On November 7, 2014, DCS filed a petition alleging the Children were CHINS,

      claiming the Children’s physical and mental health was seriously impaired or

      endangered as a result of Mother and Father’s inability to provide necessary

      supervision, food, medical care, clothing, shelter, and education. The Children

      were removed from Mother and Father’s care. K.M.W. was placed in the




      1
          K.M.W. suffers from enuresis and encopresis, resulting in involuntarily urination and defecation.


      Court of Appeals of Indiana | Memorandum Decision 59A04-1703-JT-590| August 31, 2017               Page 3 of 17
      Indiana Developmental Training Center (“IDTC”) and K.W. was placed in

      foster care.


[6]   In December 2014, K.W. received in-home placement with Mother and Father.

      On January 26, 2015, Mother and Father admitted the allegations set forth in

      the DCS petition and the juvenile court adjudicated the Children as CHINS.

      The juvenile court ordered K.W. be placed with Mother and Father and

      K.M.W. to continue with her placement at the IDTC. In the dispositional

      decree, the juvenile court ordered Mother and Father to participate in services;

      maintain safe and suitable housing, properly feed, clothe, and supervise the

      Children; attend to the Children’s physical, mental, and medical needs; and

      provide the Children with a safe, secure, and nurturing environment free from

      abuse and neglect.


[7]   In February 2015, DCS received a report alleging the family’s home was very

      dirty and K.W. did not have any clean clothes. The following month, DCS

      visited the home and found the floor of K.W.’s room was completely covered in

      clothes, the kitchen was dirty and old food was left out, and there was waste in

      the toilet. Father explained the toilet was broken.


[8]   In April, K.W. missed a dentist appointment. DCS then visited the home and

      found it to be appropriate, except Mother and Father had failed to fix the toilet.

      DCS questioned Mother and Father as to why they had not visited or called

      K.M.W. at the IDTC since March. Mother explained they did not have gas in

      their vehicle nor any minutes remaining on their cell phone. Mother also


      Court of Appeals of Indiana | Memorandum Decision 59A04-1703-JT-590| August 31, 2017   Page 4 of 17
       explained she did not have any shampoo, conditioner, or toilet paper. Father

       was very combative during the visit.


[9]    The next day, DCS visited K.M.W. at the IDTC. There, K.M.W.’s therapist

       explained Mother and Father had not visited for nearly two months, and

       despite being allowed to call K.M.W. daily, Mother and Father did not call

       more than once a week and often failed to follow through when they said they

       would call.


[10]   In July, DCS learned K.W. had untreated scabies with open sores and there

       was minimal food in the home. Despite the scabies diagnosis, Mother and

       Father did not believe K.W. was suffering from scabies. DCS thereafter moved

       the juvenile court to remove K.W. and place her in foster care, which the

       juvenile court granted. It was later discovered Mother and Father also had

       scabies.


[11]   Over the next few months, K.W. and K.M.W. flourished in foster care. By

       December 2015, Mother and Father were allowed unsupervised home visits

       with the Children after Mother and Father had been keeping the home

       appropriate for the Children. However, in January 2016, DCS learned that

       during one of K.W.’s home visits, Mother and Father were not giving K.W. her

       medicine. K.W.’s foster mother also reported K.W. returned from a home visit

       with feces in her underwear.


[12]   In February 2016, the guardian ad litem observed ants throughout the family’s

       home, spoiled food in the refrigerator, and that the home was dirtier than

       Court of Appeals of Indiana | Memorandum Decision 59A04-1703-JT-590| August 31, 2017   Page 5 of 17
       previous months. She also learned K.W.’s behavior at school was disruptive

       only on the days she visited with Mother and Father. During the same month,

       K.M.W. explained to her therapist that during a recent home visit, the family’s

       home was covered with bugs. The therapist later explained to DCS that

       K.M.W.’s behavior had turned disruptive since she began home visits with

       Mother and Father. DCS then visited the home and observed the kitchen was

       cluttered, there were open food containers on the counters, and a dish on the

       kitchen floor was filled with cockroaches. DCS also observed cockroaches in

       other areas of the home. Moreover, the home contained little food.


[13]   On June 1, 2016, DCS filed a petition to terminate Mother and Father’s

       parental rights and changed the Children’s permanency plan to adoption. On

       July 11, 2016, DCS visited the home for the final time and observed

       cockroaches in the kitchen crawling on the refrigerator and counter, the

       refrigerator was tilting and appeared as if it might fall through the floor, and the

       home was dirty. Following three evidentiary hearings in January 2017, the

       juvenile court issued its order terminating parental rights, relevant portions of

       which we quote below:


               25. Father and Mother have received services and community
               referrals since as early as 2006.
               ***
               27. Father and Mother each underwent a psychological
               evaluation . . . . Each parent has issues to overcome and for




       Court of Appeals of Indiana | Memorandum Decision 59A04-1703-JT-590| August 31, 2017   Page 6 of 17
         which he/she must compensate.[2]
         ***
         30. Historically, Father is not willing to accept help or try
         something different to see if it will work. Father is aggressive,
         argumentative, and obstructive. Father resists recommendations,
         is very guarded, and responds that it is already as good as it can
         be. Father often argues with service providers about what he
         does not need to do or what others, such as DCS, or the Judge,
         or others, are doing wrong. Father sometimes obstructs service
         providers or the GAL, including prohibiting DCS and the GAL
         from viewing the girls’ bedroom. . . .
         31. Father is very concrete in his thinking. Father may correct
         the one thing pointed out to him, but is unable to generalize the
         instructions to apply to other things or other areas in the home.
         Generally, Father simply denies that a problem exists, even when
         it is brought to his attention. At one point, Father described the
         reasons for DCS removal of the children in 2014 as cleanliness
         and clutter, believing the home to simply be “messy.” At another
         time, Father described the reasons for DCS removal of the
         children as only because of [a relative] molesting them.[3]
         ***
         33. Mother leaves it to Father to speak for the family and make
         decisions. Father is the family decision-maker. Mother refers
         issues to Father for decision.
         34. Mother describes the home at the time of removal as
         “cluttered,” explaining that she had not had a chance to take the
         trash out and she had a headache for four days. Mother
         describes that she cleans as best as she can, but she gets sick a lot
         and now that she is working she is tired.



2
  Father’s psychological evaluation revealed Father is Moderately Mentally Retarded and can parent only
with the support of others. Mother’s psychological evaluation revealed Mother has the ability to care for the
Children and meet their needs, but given her medical issues, it would be difficult for Mother to provide a high
level of care and oversight to the Children.
3
 The record reveals allegations the Children’s grandfather sexually abused the Children, but it is unclear
whether DCS substantiated those allegations.

Court of Appeals of Indiana | Memorandum Decision 59A04-1703-JT-590| August 31, 2017              Page 7 of 17
        35. In October, 2015, Mother obtained employment at the
        casino, the first job of her life . . . . This has left Mother even
        more tired, stressed, and disconnected. Mother has missed
        parenting time because she went to bed. Other times, Mother
        simply did not interact and left Father to do all the talking.
        36. Father and Mother do not view issues of cleanliness and
        hygiene as issues of concern. Both repeatedly deny that problems
        exist and as a result, take no action to correct. Father
        aggressively denies that he and Mother fail to provide [the
        Children] with a safe environment, free from neglect. Mother
        either denies that an issue exists or minimizes it. After years of
        neglecting their children, not only do Father and Mother fail to
        recognize their own neglect, they fail to comprehend that they
        are the cause of their children’s neglect.
        ***
        38. Father and Mother both fail to recognize that [K.M.W.’s]
        particular needs are extensive. Father treats the situation as a
        discipl[in]e issue. Mother believes home-schooling is appropriate
        for [K.M.W.] Father believes public school is appropriate for
        [K.M.W.].
        39. Father and Mother now live in a two bedroom, one
        bathroom trailer . . . . They have made repairs and corrections to
        the trailer including replacing carpeting and paying for
        commercial pest control quarterly. DCS last viewed the premises
        in July, 2016, and observed: outside was very messy, with piles of
        trash, broken toys, trash and furniture on the porch; inside was
        cockroaches and exposed food. Father and Mother describe that
        they have corrected these issues as of February, 2017, although
        roaches are still present.
        40. [K.M.W.] is likely the most developmentally delayed child
        her clinical service specialist has ever seen. At the time of
        detention, she did not know how to take a shower and struggled
        cleaning herself after soiling herself. She required regular
        prompts for personal hygiene and potty training, including being
        awakened by staff in the middle of the night to use the restroom.
        ***
        42. [K.M.W.] appears to be making overall progress. However,

Court of Appeals of Indiana | Memorandum Decision 59A04-1703-JT-590| August 31, 2017   Page 8 of 17
        [K.M.W.] has a very low I.Q. and is never going to be able to live
        independently. She will never be appropriate for public school.
        43. [K.M.W.] is very special needs and has very specific needs
        that must be addressed in a particular way and on a schedule.
        ***
        46. [K.W.] has experienced significant progress since removal.
        Originally, she was dirty, defensive, smelled bad, very unhappy,
        sad, and angry. She lived as if in a fantasy world, describing that
        her brother hides under her bed and touches pretty girls. [The
        Children] do not have a brother. [K.W.] was anxious and
        exhibited poor social skills. She would often have temper
        tantrums and “meltdowns” especially at school. She was very
        resentful and angry with her sister.
        47. Today [K.W.] is greatly improved. She is focused on reality.
        She has developed self-esteem, a trust of others, confidence, and
        a mastery over her environment. She now looks forward to
        visiting with her sister. [K.W.] has an I.Q. of 108 and is doing
        well in school.
        ***
        49. Father and Mother have only been able to elevate their care
        for their children above minimum standards for short periods of
        time with assistance. They have never been able to provide
        consistent care. The situation always returns to chronic neglect
        of the children.
        50. Father and Mother have not enhanced their ability to fulfill
        their parental obligations.
        51. Given the family’s extensive, extended history, the severity
        of the neglect, Mother and Father’s inability to recognize when
        they are neglecting their children and take action to correct it, the
        Court is firmly convinced that continuation of the parent-child
        relationship endangers [the Children’s] physical health and will
        significantly impair their emotional development. Father and
        Mother’s historical pattern is one of repeated, extensive, and
        severe neglect. If the children were again in Father and Mother’s
        care, their repeated pattern predicts additional neglect, continued
        suffering by [the Children], and a continuing need for
        intervention and removal of both children. Mother is employed

Court of Appeals of Indiana | Memorandum Decision 59A04-1703-JT-590| August 31, 2017   Page 9 of 17
               and Mother and Father have improved the condition of their
               home. However, the Court does not believe that either parent
               has otherwise improved his or her ability to provide necessary
               care for [the Children].
               52. DCS’s plan for [the Children] is adoption.


       Appellant’s Appendix, Volume II at 33-39. This appeal ensued.



                                  Discussion and Decision
                                      I. Standard of Review
[14]   When we review a termination of parental rights, we neither weigh the

       evidence nor judge witness credibility and we consider only the evidence and

       reasonable inferences most favorable to the judgment. In re C.G., 954 N.E.2d

       910, 923 (Ind. 2011). We apply a two-tiered standard of review to the juvenile

       court’s findings of fact and conclusions thereon: we first determine whether the

       evidence supports the findings and then determine whether the findings support

       the judgment. Id. “We will set aside the court’s judgment terminating a parent-

       child relationship only if it is clearly erroneous. Clear error is that which leaves

       us with a definite and firm conviction that a mistake has been made.” S.L. v.

       Ind. Dep’t of Child Servs., 997 N.E.2d 1114, 1123 (Ind. Ct. App. 2013) (citation

       omitted).


                                      II. Termination Order
[15]   The termination of parental rights is an extreme measure designed to be utilized

       only when all other reasonable efforts have failed. In re K.W., 12 N.E.3d 241,

       Court of Appeals of Indiana | Memorandum Decision 59A04-1703-JT-590| August 31, 2017   Page 10 of 17
       249 (Ind. 2014). Indiana Code section 31-35-2-4(b)(2) details what must be

       proven in order to terminate parental rights, which we note in relevant part:


               (B) that one (1) of the following is true:

                        (i) There is a reasonable probability that the conditions
                        that resulted in the child’s removal or the reasons for
                        placement outside the home of the parents will not be
                        remedied.

                        (ii) There is a reasonable probability that the continuation
                        of the parent-child relationship poses a threat to the well-
                        being of the child.

               ***

               (C) that termination is in the best interests of the child; and


               (D) that there is a satisfactory plan for the care and treatment of
               the child.


       The State must prove each element by clear and convincing evidence. Ind.

       Code § 31-34-12-2.


[16]   Mother and Father contend the juvenile court’s termination order is clearly

       erroneous. Specifically, they claim DCS failed to present clear and convincing

       evidence sufficient to establish there is a reasonable probability the conditions

       resulting in the Children’s removal will not be remedied, the continuation of the

       parent-child relationships pose a threat to the Children’s well-being, termination

       of the parent-child relationships is in the Children’s best interests, and there is a

       satisfactory plan for the care and treatment of the Children.

       Court of Appeals of Indiana | Memorandum Decision 59A04-1703-JT-590| August 31, 2017   Page 11 of 17
                                      A. Remedy of Conditions
[17]   In determining whether conditions leading to a child’s removal will not be

       remedied, the juvenile court must judge a parent’s fitness to care for his or her

       child at the time of the termination hearing and take into consideration

       evidence of changed conditions. In re A.B., 924 N.E.2d 666, 670 (Ind. Ct. App.

       2010). “[I]t is not just the basis for the initial removal of the child that may be

       considered for purposes of determining whether a parent’s rights should be

       terminated, but also those bases resulting in the continued placement outside of

       the home.” In re A.I., 825 N.E.2d 798, 806 (Ind. Ct. App. 2005), trans. denied.

       The juvenile court must also “evaluate the parent’s habitual patterns of conduct

       to determine the probability of future neglect or deprivation of the child.” In re

       A.B., 924 N.E.2d at 670 (citation omitted). However, the juvenile court cannot

       focus solely on historical conduct to the exclusion of evidence as to the parent’s

       current circumstances or evidence of changed conditions. In re C.M., 960

       N.E.2d 169, 175 (Ind. Ct. App. 2011).


[18]   In maintaining DCS did not meet its burden, Mother and Father claim the

       juvenile court focused solely on their historical conduct and ignored evidence of

       their current circumstances and changed conditions.4 Contrary to this view, the

       findings establish Mother and Father’s involvement with DCS dates back to




       4
        Mother and Father challenge findings 33, 35, 36, 38, and 39. Our review of the record indicates the
       evidence supports each of these findings and Mother’s and Father’s arguments are merely a request for this
       court to reweigh evidence and reassess witness credibility, which we will not do. In re C.G., 954 N.E.2d at
       923.

       Court of Appeals of Indiana | Memorandum Decision 59A04-1703-JT-590| August 31, 2017            Page 12 of 17
       2006 when K.M.W. was removed from Mother and Father’s care after they

       neglected K.M.W. and failed to provide her with a safe living environment.

       Over the next several years, DCS intervened twice after substantiating similar

       allegations of neglect. Then, in 2014, DCS learned the Children had poor

       hygiene and the condition of the family’s home threatened the Children’s

       physical and mental well-being. DCS removed the Children, and during the

       CHINS proceedings, Mother and Father admitted they had failed to provide

       the Children a clean and appropriate home. Although Mother and Father did

       participate in services, DCS continued the Children’s placement outside of the

       home due to Mother and Father’s inability to consistently maintain a safe living

       environment for the Children.


[19]   During the next two years, DCS visited the home on several occasions. On

       some occasions, the home was cleaner than times previous, but on other

       occasions, the condition of the home had severely deteriorated. In fact,

       following one visit in fall 2015, K.W. described Mother’s and Father’s home as

       “disgusting.” Exhibit 6 at 24. And in early 2016, K.M.W. stated she did not

       desire to visit Mother and Father at the home, explaining that during her most

       recent visit the bugs in the home crawled all over her.


[20]   Thus, and as the juvenile court noted, every time Mother and Father improved

       the conditions of their home and DCS allowed them to again care for the

       Children, Mother and Father always allowed the home to fall into disarray

       thereby endangering the Children’s health. Asked whether she believed Mother



       Court of Appeals of Indiana | Memorandum Decision 59A04-1703-JT-590| August 31, 2017   Page 13 of 17
and Father had, or could, remedy the conditions that led to the Children’s

removal, DCS clinical service specialist Melissa Weedman testified,


         I don’t think that is likely, . . . look at the history of the case it
         started in 2006 and before [K.W.] was born, there has been a
         history of chronic neglect for the last eleven years. Do I believe
         that [Mother and Father] can pull it together for short periods of
         time? Yes I can. Do I think that they can keep their home clean
         and not neglect their children after we if we were not to be
         involved? No, no I don’t think they could. Because they
         haven’t.


Transcript, Volume II at 15-16. In light of Mother and Father’s historical and

current failure to remedy the conditions that resulted in the Children’s removal,

we conclude DCS presented sufficient evidence to show a reasonable

probability the conditions leading to the Children’s removal will not be

remedied.5




5
  Mother and Father also contend the juvenile court erred in finding continuation of the parent-child
relationship poses a threat to the Children’s well-being. However, Indiana Code section 31-35-2-4(b)(2)(B) is
written in the disjunctive and requires only one element in that subsection be proven to support termination
of parental rights. See In re I.A., 903 N.E.2d 146, 153 (Ind. Ct. App. 2009). Because we conclude the
evidence is sufficient to show a reasonable probability the conditions resulting in the Children’s removal will
not be remedied, we need not also determine whether the juvenile court erred in concluding continuation of
the parent-child relationship posed a threat to Children’s well-being.

Court of Appeals of Indiana | Memorandum Decision 59A04-1703-JT-590| August 31, 2017              Page 14 of 17
                                               B. Best Interests
[21]   Mother and Father argue DCS failed to prove termination of their parental

       rights was in the Children’s best interest.6 “In determining what is in the best

       interests of the child,” the juvenile court “is required to look beyond the factors

       identified by the DCS and look to the totality of the evidence.” In re H.L., 915

       N.E.2d 145, 149 (Ind. Ct. App. 2009).


                 The court need not wait until a child is irreversibly harmed before
                 terminating the parent-child relationship. Recommendations of
                 the case manager and court-appointed advocate, in addition to
                 evidence that the conditions resulting in removal will not be
                 remedied, are sufficient to show by clear and convincing
                 evidence that termination is in the child’s best interests.


       In re A.S., 17 N.E.3d 994, 1005 (Ind. Ct. App. 2014) (citations omitted), trans.

       denied.


[22]   As noted above, there is sufficient evidence the conditions resulting in the

       Children’s removal will not be remedied. In addition, Weedman, the

       Children’s guardian ad litem Diana Rojahn, the DCS family case manager

       Gina McDonald, and the family’s parent aid Robin Brown all agreed

       termination of Mother and Father’s parental rights was in the Children’s best

       interests. Further, we note permanency is a central consideration in




       6
         Specifically, Mother and Father contend DCS did not call the current placement providers for the Children
       to testify what they believed was in the Children’s best interests. However, Mother and Father cite to no case
       law to support how such evidence is required. This argument fails.

       Court of Appeals of Indiana | Memorandum Decision 59A04-1703-JT-590| August 31, 2017            Page 15 of 17
       determining whether termination is in the Children’s best interests. In re G.Y.,

       904 N.E.2d 1257, 1265 (Ind. 2009). The record reveals the Children have

       suffered from lack of permanency given DCS’s longstanding involvement with

       the family. After the Children were removed in 2014, each flourished in foster

       care. However, when Mother and Father were allowed unsupervised home

       visits with the Children beginning in January 2015, the Children’s behavior and

       attitudes regressed. And as McDonald testified, “[I]f the girls were to be

       reunified or returned home, I believe that there would be a huge regression in

       both girls as far as their progress. As far as their social skills, as far as their

       academics.” Tr., Vol. III at 19. We conclude DCS presented sufficient

       evidence from which the juvenile court could conclude termination of Mother

       and Father’s parental rights was in the Children’s best interest.


                                         C. Satisfactory Plan
[23]   Finally, Mother and Father contend DCS did not prove it had a satisfactory

       plan for the care and treatment of the Children. In order to terminate a parent-

       child relationship, the juvenile court must find there is a satisfactory plan for the

       care and treatment of the child. In re Termination of Parent-Child Relationship of

       D.D., 804 N.E.2d 258, 268 (Ind. Ct. App. 2004), trans. denied. “This plan need

       not be detailed, so long as it offers a general sense of the direction in which the

       child will be going after the parent-child relationship is terminated.” Id. Here,

       DCS admitted evidence that the plan for K.W. and K.M.W. was adoption,

       which is a satisfactory plan that offers a general sense of the direction the

       Children would go after termination of Mother and Father’s parental rights. See

       Court of Appeals of Indiana | Memorandum Decision 59A04-1703-JT-590| August 31, 2017   Page 16 of 17
       id. DCS presented sufficient evidence from which the juvenile court could

       conclude DCS had a satisfactory plan for the Children.



                                               Conclusion
[24]   DCS established by clear and convincing evidence the requisite elements to

       support the termination of Mother and Father’s parental rights. The judgment

       of the juvenile court terminating Mother and Father’s parental rights is

       affirmed.


[25]   Affirmed.


       Riley, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 59A04-1703-JT-590| August 31, 2017   Page 17 of 17